Exhibit 10.4

 

Award Number:  15-004

 

Execution Version

 

NUMBER HOLDINGS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO THE
NUMBER HOLDINGS, INC.
2012 STOCK INCENTIVE PLAN

 

AGREEMENT (“Agreement”), dated as of the Grant Date, between Number
Holdings, Inc., a Delaware corporation (the “Company”), and Geoffrey J. Covert
(the “Participant”).

 

Preliminary Statement

 

The Committee hereby grants this non-qualified stock option (the “Option”) as of
September 21, 2015 (the “Grant Date”), pursuant to the Number Holdings, Inc.
2012 Stock Incentive Plan, as it may be amended from time to time (the “Plan”), 
to purchase the number of shares of Class A Common Stock, $0.001 par value per
share of the Company (the “Class A Common Stock”), and Class B Common Stock, par
value $0.001 per share, of the Company (the “Class B Common Stock,” and,
together with the Class A Common Stock, the “Common Stock”), set forth below to
the Participant, as an Eligible Employee of the Company or one of its Affiliates
(collectively, the Company and all of its Affiliates shall be referred to as the
“Employer”).  Except as otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan.  A copy
of the Plan has been delivered to the Participant.  By signing and returning
this Agreement, the Participant acknowledges having received and read a copy of
the Plan and agrees to comply with it, this Agreement and all applicable laws
and regulations.

 

Accordingly, the parties hereto agree as follows:

 

1.                                      Tax Matters.  No part of the Option is
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.

 

2.                                      Common Stock Subject to Option; Exercise
Price.  Subject in all respects to the Plan and the terms and conditions set
forth herein and therein, the Option entitles the Participant to purchase from
the Company, upon exercise, 15,500 shares of Class A Common Stock and 15,500
shares of Class B Common Stock, provided that the Participant must exercise the
Option with respect to an equal number of shares of Class A Common Stock and
Class B Common Stock concurrently. The exercise price under the Option for each
unit consisting of one share of Class A Common Stock and one share of Class B
Common Stock is (a) $750(1) plus (b) the amount by which the Fair Market Value
of one share of Class A Common Stock and one share of Class B Common Stock,
together, on the date of exercise exceeds $1,000 (the “Unit Exercise Price”).

 

--------------------------------------------------------------------------------

(1)  Note that in no event shall the Unit Exercise Price be less than the Fair
Market Value of the underlying shares on the date of grant.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting;  Exercise.

 

(a)                                 Time-Based Vesting.  A portion of the Option
equal to 7,750 shares of each class of Common Stock (the “Time-Vested Option”)
shall vest and become exercisable on the dates and in the cumulative percentages
provided in the table below (which percentages shall apply equally with respect
to the Class A Common Stock and the Class B Common Stock subject to the
Time-Vested Option), provided, with respect to each vesting date, that the
Participant has not experienced a Termination prior to such date.  There shall
be no proportionate or partial vesting in the periods prior to each vesting
date.

 

Time-Vested Option Vesting Date

 

Cumulative Percent 
Vested

 

 

 

 

 

September 21, 2016

 

25

%

 

 

 

 

September 21, 2017

 

50

%

 

 

 

 

September 21, 2018

 

75

%

 

 

 

 

September 21, 2019

 

100

%

 

(b)                                 Performance-Based Vesting.  A portion of the
Option equal to 7,750 shares of each class of Common Stock (the
“Performance-Vested Option”) shall vest and become exercisable as provided
below; provided, that the Participant has not experienced a Termination prior to
such date.

 

(i)                                     If, on any date from and after the Grant
Date, the Company’s LTM EBITDA equals or exceeds $175,000,000 on the last day of
each of the 12 consecutive calendar months ending prior to such date, 50% of the
Performance-Vested Options shall vest; and

 

(ii)                                  If, on any date from and after the Grant
Date, the Company’s LTM EBITDA equals or exceeds $225,000,000 on the last day of
each of the 12 consecutive calendar months ending prior to such date, 100% of
the Performance-Based Shares shall vest.

 

(iii)                               Definitions:

 

“EBITDA” means, consolidated net income, determined in accordance with generally
accepted accounting principles, plus (without duplication) to the extent
deducted in calculating such consolidated net income, the sum of (a) the
provision for taxes based on income or profits; plus (b) consolidated net
interest expense; plus (c) consolidated depreciation and amortization expense;
plus (d) certain adjustments as determined to be appropriate by the Committee,
in each case as determined by the Committee, as such sum may be adjusted by the
Committee (after consultation with the Participant).

 

2

--------------------------------------------------------------------------------


 

“LTM EBITDA” means, on any date, the EBITDA of the Company, as determined by the
Committee, for the most recent 12 fiscal month period for which financial
statements are available on such date.

 

(c)                                  To the extent that the Option has become
vested and exercisable with respect to a number of shares of Common Stock, the
Option may thereafter be exercised by the Participant, in whole or in part, at
any time or from time to time prior to the expiration of the Option in
accordance with the Plan, provided that the Participant must exercise the Option
with respect to an equal number of shares of Class A Common Stock and Class B
Common Stock concurrently.  Notwithstanding the foregoing, the Participant may
not exercise the Option unless the offering of shares of Common Stock issuable
upon such exercise (i) is then registered under the Securities Act, or, if such
offering is not then so registered, the Company has determined that such
offering is exempt from the registration requirements of the Securities Act and
(ii) complies with all other applicable laws and regulations governing the
Option, and the Participant may not exercise the Option if the Committee
determines that such exercise would not be so registered or exempt and otherwise
in compliance with such laws and regulations.

 

4.                                      Option Term.  The term of the Option
shall be until the tenth anniversary of the Grant Date, after which time it
shall expire (the “Expiration Date”).  Upon the Expiration Date, the Option
shall be canceled for no consideration and no longer shall be exercisable.  The
Option is subject to termination prior to the Expiration Date to the extent
provided in Sections 5 and 6 below.

 

5.                                      Detrimental Activity.  The provisions in
the Plan regarding Detrimental Activity shall apply to the Option.

 

6.                                      Termination and Change in Control.  The
provisions in the Plan regarding Termination and Change in Control shall apply
to the Option.

 

7.                                      Restriction on Transfer of Option. 
Unless otherwise determined by the Committee in accordance with the Plan, (a) no
part of the Option shall be Transferable other than by will or by the laws of
descent and distribution and (b) during the lifetime of the Participant, the
Option may be exercised only by the Participant or the Participant’s guardian or
legal representative.  Any attempt to Transfer the Option other than in
accordance with the Plan shall be void.

 

8.                                      Company’s Right to Repurchase; Other
Restrictions.

 

(a)                                 Company’s Right to Repurchase.  In the event
of the Participant’s Termination, the Company shall have the right (the
“Repurchase Right”), but not the obligation, to repurchase (or to cause one or
more of its designees to repurchase) from the Participant (or his or her
transferee) (X) any or all of the shares of Common Stock acquired

 

3

--------------------------------------------------------------------------------


 

upon the exercise of the Option and still held at the time of such repurchase by
the Participant (or his or her transferee) or (Y) any vested but unexercised
portion of the Option at the price determined in the manner set forth below (the
“Repurchase Price”), during each period set forth below (each, a “Repurchase
Period”) and to the extent set forth below:

 

(i)                                     In the event of Termination for Cause,
voluntary Termination without Good Reason, or the discovery that the Participant
engaged in Detrimental Activity, the Company may exercise the Repurchase Right
with respect to all shares previously acquired pursuant to the exercise of the
Option.  The Repurchase Period under this Section 8(a)(i) shall be 180 days from
the date of Termination.  The Repurchase Price under this Section 8(a)(i) shall
be (1) with respect to each share of Class A Common Stock, the lesser of (A) the
Unit Exercise Price or (B) the Fair Market Value of a share of Class A Common
Stock on the date of Termination and (2) with respect to each share of Class B
Common Stock, the par value thereof.

 

(ii)                                  In the event of Termination for any reason
other than (x) Termination for Cause or (y) voluntary Termination without Good
Reason:

 

(A)                               The Company may exercise the Repurchase Right
with respect to all shares acquired pursuant to the exercise of the Option on or
prior to the date of Termination.  The Repurchase Period under this
Section 8(a)(ii)(A) shall be 180 days from the date of Termination.  The
Repurchase Price under this Section 8(a)(ii)(A) shall be (1) with respect to
each share of Class A Common Stock, the Fair Market Value of a share of Class A
Common Stock on the date of Termination and (2) with respect to each share of
Class B Common Stock, the par value thereof.

 

(B)                               The Company may exercise the Repurchase Right
with respect to all shares acquired pursuant to the exercise of the Option after
the date of Termination.  The Repurchase Period under this Section 8(a)(ii)(B)
shall be 90 days from the latest date on which the Option is permitted to be
exercised under this Agreement.  The Repurchase Price under this
Section 8(a)(ii)(B) shall be (1) with respect to each share of Class A Common
Stock, the Fair Market Value of a share of Class A Common Stock on the date of
repurchase and (2) with respect to each share of Class B Common Stock, the par
value thereof.

 

(C)                               the Company may exercise the Repurchase Right
with respect to the vested but unexercised portion of the Option.  The
Repurchase Period under this Section 8(a)(ii)(C) shall be the latest date on
which the Option is permitted to be exercised under this Agreement.  The
Repurchase Price under this Section 8(a)(ii)(C) shall be the product of (A) the
excess (if any) of the Fair Market Value of a share of Class A Common Stock on
the date of Termination over the Unit Exercise Price multiplied by (B) the
number of shares of Class A Common Stock covered by the Option being
repurchased.  For the avoidance of doubt, upon such repurchase such Option shall
no longer be exercisable for any shares of Common Stock.

 

4

--------------------------------------------------------------------------------


 

(iii)                               To exercise any Repurchase Right, the
Company (or one or more of its designees) shall deliver a written notice to the
Participant setting forth the securities to be repurchased and the applicable
Repurchase Price thereof, and the date on which such repurchase is to be
consummated, which date shall be not less than 15 days or more than 30 days
after the date of such notice.  On the date of consummation of the repurchase,
the Company will pay the Participant the applicable Repurchase Price in cash or,
in the Company’s discretion and to the extent not prohibited by law, by
cancellation of indebtedness of the Participant to the Company.  The Company may
exercise its Repurchase Rights upon one or more occasions at any time during the
Repurchase Periods set forth above.

 

(iv)                              Notwithstanding the foregoing, the Repurchase
Period and the date on which any repurchase is to be consummated may be extended
by the Company at any time when repurchase by the Company (A) is prohibited
pursuant to applicable law, (B) is prohibited under any debt instrument of the
Company or any of its Affiliates or (C) would result in adverse accounting
consequences for the Company, in each case as determined by the Company.

 

(b)                                 To ensure that the shares of Common Stock
issuable upon exercise of the Option are not transferred in contravention of the
terms of the Plan and this Agreement, and to ensure compliance with other
provisions of the Plan and this Agreement, the Company may deposit any
certificates evidencing such shares with an escrow agent designated by the
Company.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the Option and any Common Stock purchased pursuant to the
exercise thereof shall be subject to the terms of the Stockholders Agreement in
addition to the provisions of this Section 8.

 

9.                                      Securities Representations.  Upon the
exercise of the Option prior to registration of the offering of the Common Stock
subject to the Option pursuant to the Securities Act or other applicable
securities laws, the Participant shall be deemed to acknowledge and make the
representations and warranties as described below and as otherwise may be
requested by the Company for compliance with applicable laws, and any issuances
of Common Stock by the Company shall be made in reliance upon the express
representations and warranties of the Participant.

 

(a)                                 The Participant is acquiring and will hold
the shares of Common Stock for investment for his account only and not with a
view to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act or other applicable securities laws.

 

(b)                                 The Participant has been advised that
offerings of the shares of Common Stock have not been registered under the
Securities Act or other applicable securities laws, on the ground that no public
offering of the shares of Common Stock is to be effected (it being understood,
however, that the shares of Common Stock are being offered in reliance on the

 

5

--------------------------------------------------------------------------------


 

exemption provided under Rule 701 under the Securities Act), and that the shares
of Common Stock must be held indefinitely, unless they are subsequently
registered under the applicable securities laws or the Participant obtains an
opinion of counsel (in the form and substance satisfactory to the Company and
its counsel) that registration is not required.  In connection with the
foregoing, the Company is relying in part on the Participant’s representations
set forth in this Section.  The Participant further acknowledges and understands
that the Company is under no obligation hereunder to register offerings of the
shares of Common Stock.

 

(c)                                  The Participant is aware of the adoption of
Rule 144 by the Securities and Exchange Commission under the Securities Act,
which permits limited public resales of securities acquired in a non-public
offering, subject to the satisfaction of certain conditions.  The Participant
acknowledges that he is familiar with the conditions for resale set forth in
Rule 144, and acknowledges and understands that the conditions for resale set
forth in Rule 144 have not been satisfied and that the Company has no plans to
satisfy these conditions in the foreseeable future.

 

(d)                                 The Participant will not sell, transfer or
otherwise dispose of the shares of Common Stock in violation of the Plan, this
Agreement, the Securities Act (or the rules and regulations promulgated
thereunder) or under any other applicable securities laws.  The Participant
agrees that he will not dispose of the Common Stock unless and until he has
complied with all requirements of this Agreement applicable to the disposition
of the shares of Common Stock.

 

(e)                                  The Participant has been furnished with,
and has had access to, such information as he considers necessary or appropriate
for deciding whether to invest in the shares of Common Stock, and the
Participant has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Common Stock.

 

(f)                                   The Participant is aware that his
investment in the Company is a speculative investment that has limited liquidity
and is subject to the risk of complete loss.  The Participant is able, without
impairing his financial condition, to hold the Common Stock for an indefinite
period and to suffer a complete loss of his investment in the Common Stock.

 

10.                               No Rights as Stockholder.  The Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by the Option unless and until the Participant has become the holder of
record of such shares, and no adjustments shall be made for dividends (whether
in cash, in kind or other property), distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan.

 

11.                               Provisions of Plan Control.  This Agreement is
subject to all the terms, conditions and provisions of the Plan, including the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  If and to the
extent that this Agreement conflicts or is inconsistent with the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.

 

6

--------------------------------------------------------------------------------


 

12.                               Notices.  All notices, demands or requests
made pursuant to, under or by virtue of this Agreement must be in writing and
sent to the party to which the notice, demand or request is being made:

 

(a)                                 unless otherwise specified by the Company in
a notice delivered by the Company in accordance with this Section 12, any notice
required to be delivered to the Company shall be properly delivered if delivered
to:

 

Number Holdings, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention:                                         Adam Stein
Telephone:                                 (310) 201-4100
Facsimile:                                         (310) 201-4170

 

with a copy (which shall not constitute notice) to:

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067
Attention:                                         Michael A. Woronoff, Esq.
Telephone:                                   (310) 284-4550
Facsimile:                                         (310) 557-2193

 

(b)                                 if to the Participant, to the address on
file with the Company.

 

Any notice, demand or request, if made in accordance with this Section 12 shall
be deemed to have been duly given:  (i) when delivered in person; (ii) three
days after being sent by United States mail; or (iii) on the first business day
following the date of deposit if delivered by a nationally recognized overnight
delivery service.

 

13.                               No Right to Employment.  This Agreement is not
an agreement of employment.  None of this Agreement, the Plan or the grant of
the Option hereunder shall (a) guarantee that the Employer will employ the
Participant for any specific time period or (b) modify or limit in any respect
the Employer’s right to terminate or modify the Participant’s employment or
compensation.

 

14.                               Stockholders Agreement.  As a condition to the
receipt of shares of Common Stock when the Option is exercised, the Participant
shall execute and deliver a Joinder Agreement or such other documentation as
required by the Committee which shall set forth certain restrictions on
transferability of the shares of Common Stock acquired upon exercise, a right of
first refusal or a right of first offer of the Company and other Persons with
respect to shares, and such other terms or restrictions as the Board or
Committee shall from time to time establish, including any drag along rights,
tag along rights, transfer restrictions and registration rights.  The
Stockholders Agreement or other documentation shall apply to the Common Stock
acquired when the Option is exercised and covered by the Stockholders Agreement
or other documentation.

 

7

--------------------------------------------------------------------------------


 

15.                               Dispute Resolution.  All controversies and
claims arising out of or relating to this Agreement, or the breach hereof, shall
be settled by the Employer’s mandatory dispute resolution procedures as may be
in effect from time to time with respect to matters arising out of or relating
to Participant’s employment with the Employer, including the procedures set
forth in the Arbitration Agreement attached hereto as Exhibit A (or any
amendment or replacement of such agreement).

 

16.                               Severability of Provisions.  If any provision
of this Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof, and the Agreement
shall be construed and enforced as if such provisions had not been included;
provided that if the Company’s call rights and rights of first refusal or rights
of first offer set forth in the Stockholders Agreement or other agreement shall
be held invalid or unenforceable, the Option shall be cancelled and terminated.

 

17.                               Governing Law.  All matters arising out of or
relating to this Agreement and the transactions contemplated hereby, including
its validity, interpretation, construction, performance and enforcement, shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without giving effect to its principles of conflict of laws.

 

18.                               Construction.  Wherever any words are used in
this Agreement in the masculine gender they shall be construed as though they
were also used in the feminine gender in all cases where they would so apply. 
As used herein, (i) “or” shall mean “and/or” and (ii) “including” or “include”
shall mean “including, without limitation.”

 

19.                               Other Shares.  Notwithstanding anything in
this Agreement or the Plan to the contrary, none of the shares of Common Stock
owned from time to time by a Participant that were not acquired in connection
with the grant of an Award to such Participant shall be subject to any of the
terms, conditions or provisions of this Agreement or the Plan.

 

[Remainder of Page Left Intentionally Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.

 

 

 

NUMBER HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Green

 

 

 

Name: Michael B. Green

 

 

 

Title:  SVP/General Secretary

 

 

 

 

 

 

 

 

/s/Geoffrey J. Covert

 

 

 

Employee Name: Geoffrey J. Covert

 

 

 

Employee ID Number:

 

 

 

 

9

--------------------------------------------------------------------------------